Citation Nr: 1104583	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran served with the Special Philippine Scouts from 
January 1946 to December 1948.  He died in October 1983, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The record shows that the RO has developed the claim as one 
involving service connection for the cause of the Veteran's 
death, which is a form of Dependency and Indemnity Compensation 
(DIC).  In several statements, the appellant has referenced 
entitlement to DIC benefits, and also mentioned accrued benefits.  
As to the latter, she has not identified any benefit, the claim 
for which was pending at the time the Veteran died.  If the 
appellant does wish VA to consider a claim of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318, or a claim of 
entitlement to accrued benefits, she should so notify the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

On her VA Form 9s received in February and March of 2009, the 
appellant requested a hearing before a traveling Veterans Law 
Judge.  In February 2010, the appellant's daughter indicated that 
a travel Board hearing was no longer desired.  In March 2010, 
however, the appellant wrote that she desired her "personal 
hearing" be rescheduled.  Although it is not entirely clear 
whether she intended "personal hearing" to refer to a travel 
Board hearing, a hearing before a Decision Review Officer at the 
RO, or both, given her desire for a hearing of some type to take 
place at the RO, the Board will remand the case to accommodate 
her request.




Accordingly, this case is remanded for the following action:

The RO should contact the appellant and 
clarify whether she desires a travel Board 
hearing, a personal hearing before RO 
personnel, or both.  The RO should then 
schedule the appellant for the requested 
hearing(s).  She should be notified of the 
date and time of the hearing(s).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

